DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 02/17/2021 in which claims 2 and 9 were canceled; and claims 10 and 12 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-8 and 10-25 are under examination.
Withdrawn Rejection
The rejection of claims 1, 3-8 and 10-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s arguments on pages 7-9 of the Remarks filed 02/17/2021.

Maintained-Modified Rejection
Necessitated by Applicant’s Claim Amendments
Modified Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 12 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10 and 12 are not further limiting from claim 1 because the Markush groups of anionic surfactant recited in claims 10 and 12 has broadened from the scope of “at least one of the surfactants has an alkyl chain of less than C-12” such as for .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that claims 10 and 12 have been amended to address the rejection. (Remarks, page 9, last paragraph).
In response, the Examiner disagrees. While claims 10 and 12 have been amended to remove “alkyl sulfate” in claim 10 and “sodium lauryl sulfate” in claim 12, such amendments have not fully addressed the 112(d) rejection because there are more limitations in the claims 10 and 12 that are either outside the scope or broader than the scope of the “alkyl chain of less than C-12” in claim 1. 
As discussed above in the pending 112(d) rejection, Claims 10 and 12 are not further limiting from claim 1 because the Markush groups of anionic surfactant recited in claims 10 and 12 has broadened from the scope of “at least one of the surfactants has an alkyl chain of less than C-12” such as for example, “anionic alkyl ether sulfate having straight or branched alkyl chains” in claim 10 and “sodium laureth-n sulfate … C10-15 
As a result, for at least the reason(s) above, claims 10 and 12 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim 1 upon which it depends.  

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims  1, 3-8 and 10-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-24 of copending Application No. 15/135,998.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '998 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants wherein one or more of the surfactants is an anionic surfactant or combinations of anionic surfactants including surfactants having an linear alkyl chain or branched alkyl chain such as sodium undecyl sulfate; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of equal to or greater than 1.4.
While the claims from the instant application define the surfactant soluble agents as having a ClogP greater than 3.0, it is however, noted that the instant specification further defines the surfactant soluble agents as encompassing anti-dandruff agents such as piroctone olamine, and azoles such as climbazole (instant specification, pages 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No.: 15/135,998.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on page 27 of the Remarks dated 02/17/2021 had requested the double patenting rejection be held in abeyance until the current claims are in allowance form and the provisional double patenting rejection is the only remaining rejection.

In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP § 37 CFR 1.111(b) and 714.02). 
Accordingly, the provisional double patenting rejection is maintained for reasons of record and pending the filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (29 July 2009; US 2009/0029900 A1) in view of Soffin et al (9 November 2006; US 2006/0252662 A1).
Regarding claims 1, 3-7 and 25, Cetti teaches a personal care composition comprising from about 2% to about 40% of a surfactant component, and from about 0.005% to about 10% of a partitioned perfume composition having a clogP of at least 3 ([0033]-[0040] and [0068]-[0071]). Cetti provided examples of compositions containing 17% of anionic surfactants (8.5% of sodium trideceth-3 sulfate and 8.5% sodium lauryl sulfate) and 1% perfume formulation (Tables 1-6 and 12). Cetti also provided an example of a composition containing about 15% of anionic surfactants (9.5% sodium lauryl sulfate and 55.7 % sodium laureth sulfate) and 1% perfume formulation (Table 8).
However, Cetti does not teach wherein at least one of the surfactants has an alkyl chain of less than C-12 or branched alkyl chain of claim 1.
Regarding the at least one of the surfactants has an alkyl chain of less than C-12 or branched alkyl chain of claim 1, Soffin teaches a personal care composition comprising a structured surfactant component comprising at least one branched anionic surfactant, wherein the at least one branched surfactant include branched anionic primary sulfate such as 4-methyl undecyl sulfate, 5-methyl undecyl sulfate, 7-methyl undecyl sulfate, 8-methyl undecyl sulfate, 7-methyl dodecyl sulfate, 8-methyl-dodecyl sulfate, 9-methyl dodecyl sulfate, 4.5-dimethyl decyl sulfate, 6,9-dimethyl decyl sulfate, 6,9-dimethyl undecyl sulfate, 5-methyl-8-ethyl undecyl sulfate, 9-methyl undecyl sulfate, 5,6,8-trimethyl decyl sulfate, 2-methyl dodecyl sulfate, and 2-methyl undecyl sulfate (Abstract; [0010], [0011], [0027], [0033], [0037], [0041], [0042], [0044] and [0046]).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.
prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  As such, it would have been customary for an ordinary artisan provided the guidance from Cetti to determine the optimal concentrations of surfactants and surfactants soluble agents to achieve the desired diffusion coefficient ratio. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentrations of surfactants and surfactants soluble agents would have been obvious before the effective filing date of applicant's invention.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 10-12, as discussed above, Cetti teaches the surfactants include anionic surfactants such as sodium lauryl sulfate, sodium trideceth-3 sulfate sodium laureth sulfate ([0071]-[0073]; Tables 1-6, 8 and 12).
Regarding claim 13, Cetti teaches the surfactant component further contains amphoteric surfactants, nonionic surfactant, zwitterionic surfactants, or mixtures thereof, wherein the amount of the surfactant component in the composition is from 2% to about 40% ([0068]-[0076]). Cetti also provide examples of compositions containing sodium lauroamphoacetate (an amphoteric surfactant) in an amount of 5% (Tables 1-6, 8 and 12).
Regarding claim 14, Cetti teaches the composition further contains cationic polymers ([0086]).
Regarding claims 15 and 16, Cetti teaches the composition further contains conditioning agent such as polysiloxanes ([0082] and [0086]).
Regarding claim 24, Cetti teaches the composition is extrudable or dispensable from a single chamber package and is topically applied to the skin or hair ([0015]). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 10-16 of the Remarks filed 02/17/2021 relied solely on the 132 Declaration of Debora W. Chang submitted on 02/17/2021 as the rebuttal and evidence for nonobviousness. The Examiner is not persuaded by Applicant’s arguments in view of the 132 Declaration of Debora W. Chang.
	The “Debora W. Chang” Declaration under 37 C.F.R. 1.132 filed 02/17/2021 is considered.
However, the “Debora W. Chang” Declaration filed 12/28/2020 (hereafter as “Chang”) is insufficient to overcome the standing 103 rejections as set forth in this office action.
In the Declaration, Chang provided a brief background on surfactant science and micelle kinetic and how surfactant micelles either have a slow or fast relaxation time. Chang further indicated that the surfactants with slower kinetics form more stable micelles to act as capsules while surfactants with faster kinetics form less stable micelles that allow for agents inside the micelle to escape more quickly. Chang further alleged that Soffin teaches structured surfactant component or domain was preferably a 

In response, the Examiner disagrees and is not persuaded. It is noted that the obviousness analysis based on Soffin provided the guidance for including branched anionic primary sulfate as one of the anionic surfactants in the personal care composition of Cetti, which contains 17% of anionic surfactants (8.5% of sodium trideceth-3 sulfate and 8.5% sodium lauryl sulfate) and 1% perfume formulation (Tables 1-6 and 12) or contains about 15% of anionic surfactants (9.5% sodium lauryl sulfate and 55.7 % sodium laureth sulfate) and 1% perfume formulation (Table 8). Thus, Applicant’s general allegation that the use of branched surfactants as taught by Soffin in combination with a soluble agent of ClogP of at least 3 of Cetti would lead to a composition would exhibit a diffusion coefficient ratio close to 1 or outside of the instant claims, is misplaced, because i) Applicant’s allegation is merely a conclusory statement without actual proof; and ii) if actual proof was provided, the evidence is not pertinent to obviousness analysis, as such evidence would fail to provide a showing that the inclusion of the branched surfactant as taught by Soffin in the personal care 
As such, Applicant’s arguments in view of the Declaration showing a brief and general background on surfactant science, micelle kinetic and lamellar phase are merely conclusory statements which failed to show by objective evidence with comparative data showing that the personal care composition of Cetti containing additionally a branched surfactant by taught by Soffin did not necessarily possess the characteristics (diffusion coefficient ratio) of the claimed invention. Nor have Applicant provided objective evidence with comparative data showing the personal care composition of Cetti containing substantially similar in structure or composition as that of the claimed invention (combination of anionic surfactants and surfactant soluble agent having a clogP greater than 3.0) did not necessarily possess the claimed characteristics (diffusion coefficient ratio).
Applicant is noted that to be of probative value, any objective evidence should be supported by actual proof. “[C]onclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value.” Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP §716.01(c). 
As a result, for at least the reasons discussed above and of record, claims 1, 3-7, 10-16, 24 and 25 remain rejected as being obvious and unpatentable over the combined teachings of Cetti and Soffin.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (29 July 2009; US 2009/0029900 A1) in view of Soffin et al (9 November 2006; US 2006/0252662 A1), as applied to claims 1 and 6 above, and further in view of Frantz et al (25 September 2003/0180246 A1).
The personal care composition of claims 1 and 6 is discussed above.
However, Cetti and Soffin do not teach the hair health active of claim 8.	Regarding claim 8, Frantz teaches a personal care composition comprising anionic surfactants such as sodium alkyl sulfates and sodium alkyl ether sulfates, amino acids such as histidine, and isostearyl isostearate ([0016]-[0019], [0086] and [0091]). Frantz teaches the composition further contains perfumes ([0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to add histidine and/or isostearyl isostearate in the composition of Cetti and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Frantz teaches that the addition of histidine and/or isostearyl isostearate provides conditioning benefit to the composition when applied to skin or hair ([0086] and [0091]). One of ordinary skill in the art would have reasonable expectation of success of adding histidine and/or isostearyl isostearate in the composition of Cetti because Frantz and Cetti are commonly drawn to a personal care composition for application to the skin or hair comprising anionic surfactants such as sodium alkyl sulfates and sodium alkyl ether sulfates, and perfumes. Thus, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant’s argument on pages 17-21 with respect to Cetti in view of Soffin and Frantz is same as the argument above for Cetti in view of Soffin with respect to relying solely on the 132 Declaration of Debora W. Chang submitted on 02/17/2021 as the rebuttal and evidence for nonobviousness.

In response, Applicant’s argument is not persuasive for the same reason as discussed above on pages 13-15 of this office action, said discussion being incorporated herein in its entirety.
As a result, for at least the reasons discussed above, the obviousness rejection of claim 8 over the combined teachings of Cetti, Soffin and Frantz is maintained for the reasons of record.

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (29 July 2009; US 2009/0029900 A1) in view of Soffin et al (9 November 2006; US 2006/0252662 A1), as applied to claim 1 above, and further in view of Kitko et al (18 June 2009/ US 2009/0155383 A1).
The personal care composition of claim 1 is discussed above.
However, Cetti and Soffin do not teach the scalp health agent of claims 17-19; the composition is dispense as an aerosol foam of claims 20 and 21; the propellant or blowing agent of claim 22; and the dispensed in a pumped foam of claim 23.
Regarding claims 17-23, Kitko teaches a personal care composition comprising anionic surfactants such as undecyl sulfate, sodium lauryl sulfate and sodium laureth sulfate, perfumes, active agents such as zinc pyrithione and selenium sulfide, and menthol ([0014], [0037]-[0042], [0073], [0095], [0098], [0100], [0114], [0129], [0131] and [0141]). Kitko teaches the composition is in the form of a foam and is dispensed from a pump foamer/pump dispenser that can include gas such as propellant to impart mechanism to form the foam ([0016], [0020], [0021], [0138], [0142] and [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention, provided the guidance from Kitko, to add active hair care agents such as zinc pyrithione, selenium sulfide or menthol, as well as, formulating the composition of Cetti to be in the form of a foam dispensed from an aerosol pump dispenser, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Kitko and Cetti are commonly drawn to a personal care composition for application to the skin or hair comprising anionic surfactants such as sodium alkyl sulfates and sodium alkyl ether sulfates, and perfumes. Thus, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant’s argument on pages 22-26 with respect to Cetti in view of Soffin and Kitko is same as the argument above for Cetti in view of Soffin with respect to relying solely on the 132 Declaration of Debora W. Chang submitted on 02/17/2021 as the rebuttal and evidence for nonobviousness.

In response, Applicant’s argument is not persuasive for the same reason as discussed above on pages 13-15 of this office action, said discussion being incorporated herein in its entirety.
As a result, for at least the reasons discussed above, the obviousness rejection of claims 17-23 over the combined teachings of Cetti, Soffin and Kitko is maintained for the reasons of record.



Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613